Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-5) in the reply filed on 9/26/2022 is acknowledged. Applicant indicated that claims 1-8 are readable on the elected species 1. However, upon further consideration of the claims, it appears that claim 8 is directed to a non-elected species. Claim 8 defines the tight surface film comprising a main wall and recesses comprising parts in the form of pockets which are part of non-elected Species 2 (Figures 6-7). Therefore, since only claims 1-7 are readable on elected species 1, claims 8-20 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the peripheral band surrounding said at least one housing of the tray and to which opens one at least of said channels [claims 5-6] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 4, it appears “one at least of said channels” should be “at least one of said channels”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rendered indefinite since it is unclear how a channel can open to a peripheral band. For examination purposes, Examiner interprets the peripheral band as having at least one channel opening adjacent to the peripheral band, as shown in Fig. 4.
Claim 6 is rendered indefinite since it is unclear how a channel can open to a peripheral band. For examination purposes, Examiner interprets the peripheral band as having at least one channel opening adjacent to the peripheral band, as shown in Fig. 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh (US 9,393,075).
Regarding claim 1, Ghosh discloses an equipment (See Fig. 6) for receiving surgical materials and/or liquid products for a surgical procedure, wherein said equipment (1) comprises: a tray (20) having an upper face , and a tight surface film (40), intended to be removably applied onto said upper face of said tray to form a sterile upper surface intended to receive said surgical materials and/or liquid products, wherein said upper face of said comprises at least one housing (at 130/190/180), and wherein said tight surface film, applied onto said tray, forms at least one recess that extends into said at least one housing and that is adapted to receive one at least of said surgical materials and/or liquid products.
Regarding claim 2, Ghosh discloses the tight surface film consists of a flexible film intended to conform the upper face of the tray, and wherein in that the tray includes means for sticking (suction mechanism 50/122) said tight surface film against said upper face of the tray.
Regarding claim 3, Ghosh discloses the sticking means  comprise channels (at 122) formed in said tray , and wherein in that one at least of said channels comprises:  an upstream end (top end of 122 at the top surface of the tray), opening to the upper face of said tray, and  a downstream end (bottom end of 122 at the bottom surface of the tray), capable of being connected with air suction means, so as to cause a suction sticking of said tight surface film against said upper surface of said tray.
Regarding claim 5, Ghosh discloses the tray includes a peripheral band (at 151 in Fig. 24) at least partially surrounding said at least one housing of the tray and to which at least one of said channels opens adjacent thereto.
Regarding claim 6, Ghosh discloses the peripheral band consists of a groove (groove within 151) to which opens said at least one channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 9,393,075) as applied to claim 3 above. As described above, Ghosh discloses the claimed invention except for the specific location of the channel. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the channel within at least one housing in order to easily suction the air to conform the film to the tray.  The channel would perform the same function whether located within at least one housing or on a top surface of the tray between housings.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 9,393,075) as applied to claim 2 above, in view of Liccardo et al. (US 2014/0045451). As described above, Ghosh discloses the claimed invention except for the heating means. However, Liccardo teaches it is well known in the art for a skin packaging (flexible film material) to be heated to soften the material to allow for stretching over the base to cover the opening leading to the cavity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the means for sticking of Ghosh to include heating means as taught by Liccardo in order to allow for more convenient conforming placement of the film over the tray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735